    Case: 5:20-cv-00440-KKC Doc #: 11 Filed: 02/18/21 Page: 1 of 4 - Page ID#: 61




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION -- LEXINGTON

STEVEN JOHNSON and
                                                                     CIVIL NO. 5:20-440-KKC
BRIAN ESCHRICH,
       Plaintiffs,

V.                                                                   OPINION AND ORDER

HUI HULIAU STAFFING LLC,
4P MANAGEMENT COMPANY, LLC and
KAYA ASSOCIATES, INC.,
       Defendants.


                                               ** ** ** ** **

        This matter is before the Court on Plaintiffs Steven Johnson and Brian Eschrich’s

(“Plaintiffs”) motions to remand (DE 6 & 7). A motion to dismiss also pends (DE 5), but the

remand requests are of threshold importance. For the following reasons, the Plaintiffs’

motions to remand will be granted and this case will be remanded to state court for lack of

subject matter jurisdiction.

        Plaintiffs filed this action in Jessamine Circuit Court on August 14, 2020, against

Defendants Hui Huliau Staffing LLC (“HHS”), 4P Management Company, LLC (“4P”), and

Kaya Associates, Inc. (“Kaya”). In the complaint, Plaintiffs allege that Kaya failed to

compensate them properly for accrued vacation time. (DE 1-1 at 3-4, ¶ 1.) They assert claims

of “unpaid wages” under the Kentucky Wage and Hour Act (“KWHA”), “unjust enrichment,”

and “tortious interference with a business expectancy.” (Id. at 4, ¶¶ 4–7.)

        On October 26, 2020, Defendant 4P removed the action1 to this Court, asserting that

jurisdiction over the matter exists pursuant to the “diversity jurisdiction” of federal courts



1  Defendant 4P argues that the other defendants’ consent to removal was not required, see 28 U.S.C. §
1446(b)(2)(A), because they were not served in Jessamine Circuit Court and remain unserved in the current case.

                                                 Page 1 of 4
    Case: 5:20-cv-00440-KKC Doc #: 11 Filed: 02/18/21 Page: 2 of 4 - Page ID#: 62




set forth in 28 U.S.C. § 1332. Under that statute, this Court has jurisdiction over all matters

in which the amount in controversy exceeds $75,000 and is between citizens of different

states. For subject matter jurisdiction to exist under this statute, complete diversity of

citizenship must exist, meaning that “no party has the same citizenship as any opposing

party.” PaineWebber, Inc. v. Cohen, 276 F.3d 197, 201 (6th Cir. 2001). Neither party disputes

that there is complete diversity and the Court does not perceive there to be an issue. There

is, however, a dispute as to whether the total amount in controversy exceeds $75,000,

exclusive of interests and costs.

        In the remand motions, Plaintiffs assert that the combined total for their unpaid

wages claim equals $38,421.002, but make no stipulations regarding the other two claims—

unjust enrichment and tortious interference with a business expectancy. A review of the

complaint, however, indicates that the claims might actually have no independent monetary

value. In the complaint, Plaintiffs allege that they solely seek damages for “unpaid wages”

and “attorney fees and costs.” (See DE 1-1 at 9).

        Diversity jurisdiction exists “where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of different

states.” 28 U.S.C. § 1332(a). The amount in controversy must exceed the jurisdictional

minimum at the time of removal. See Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 871 (6th

Cir. 2000); see also Harnden v. Jayco, Inc., 496 F.3d 579, 581 (6th Cir. 2007). The burden

rests on the removing party to demonstrate the amount in controversy requirement by a

preponderance of the evidence. See Gafford v. Gen. Elec. Co., 997 F.2d 150, 158 (6th Cir.



(DE 10, n.1). Should they be served, however, they maintain that “[c]omplete diversity would exist regardless.”
(Id., n.2).

2 “The pay rate for [Steven] Johnson equates to approximately $73.15/ hour and he was not paid for 356 hours.
That totals $26,041 in damages. [Brian] Eschrich’s pay rate is $50.74/hour and he was not paid for 244 hours.
That totals $12,380 in damages.” (DE 6 at 1, DE 7 at 1).

                                                 Page 2 of 4
  Case: 5:20-cv-00440-KKC Doc #: 11 Filed: 02/18/21 Page: 3 of 4 - Page ID#: 63




1993), abrogated on other grounds by Hertz Corp. v. Friend, 130 S. Ct. 1181 (2010); see also

Northup Props., Inc. v. Chesapeake Appalachia, LLC, 567 F.3d 767, 769–70 (6th Cir. 2009)

(“The burden is on [the removing party] to show by a preponderance of the evidence that the

allegations in the complaint at the time of removal satisfy the amount in controversy

requirement.”). If the defendant fails to satisfy the burden with respect to either diversity

jurisdiction requirement, then the federal court is without subject matter jurisdiction to hear

the case. Id.

       In matters removed from Kentucky state courts, the amount in controversy is

frequently unclear from the face of a complaint because state law prevents a plaintiff from

reciting a specific sum as alleged damages, Ky. R. Civ. P. 8.01(2), and permits recovery in

excess of the amount prayed for, Ky. R. Civ. P. 54.03(2). Parties thus often must engage in

pre-removal discovery before a defendant can ascertain that a case is removable. See 28

U.S.C. § 1446(b)(3) (“[I]f the case stated by the initial pleading is not removable, a notice of

removal may be filed within thirty days after receipt by the defendant . . . of a copy of an

amended pleading, motion, order or other paper from which it may first be ascertained that

the case is one which is or has become removable.”).

       A removing party may satisfy the requirement via “competent proof” of the at-issue

amount, see Cleveland Hous. Renewal Project v. Deutsche Bank Tr. Co., 621 F.3d 554, 559

(6th Cir. 2010), which “can include affidavits, documents, or interrogatories” obtained during

pre-removal discovery. Bishop v. Tennessee Gas Pipeline, LLC, No. 5:17-CV-00424-JMH,

2018 WL 4686416, at *2 (E.D. Ky. Sept. 27, 2018). But notably, “mere averments are not

enough”; rather, “defendants must affirmatively come forward with some competent proof

showing that the amount-in-controversy requirement is satisfied.” Caudill v. Ritchie, No. 09-

28-ART, 2009 WL 1211017, at *3 (E.D. Ky. May 1, 2009) (citing Gafford, 997 F.2d at 160).



                                          Page 3 of 4
  Case: 5:20-cv-00440-KKC Doc #: 11 Filed: 02/18/21 Page: 4 of 4 - Page ID#: 64




       In this case, opposing remand, Defendant 4P argues that even though compensatory

damages have been capped to $38,421.00, the amount in controversy also includes attorney

fees provided for by the Kentucky Wage and Hour Act. They specifically argue that Plaintiffs

have failed to take this into account. (DE 10). Unfortunately, as previously stated, the

defendant bears the burden of proving, by a preponderance of the evidence, that it is “more

likely than not” that the jurisdictional amount in controversy prerequisite is met. Gafford,

997 F.2d at 158. But, here, absolutely “no competent proof” regarding satisfaction of the

amount-in-controversy has been shown. Caudill, 2009 WL 1211017, at *3.

       By asserting that attorney fees are recoverable by statute, KRS § 344.450, Defendant

argues that the fees—taken together with the $38,421.00—will exceed $75,000.00. However,

the only issue is that these are mere speculations. Without saying as much, 4P presumably

argues that the missing amount equates to over $36,579.00 in attorney fees, and that such

fees will ensure the amount-in-controversy requirement is satisfied. However, Defendant

attaches no competent proof to this blanket allegation. Defendant 4P has simply not satisfied

its burden. The Court declines to maintain it jurisdictionally.

       Accordingly, for the reasons above, the Court hereby ORDERS that:

           1. Plaintiffs’ motions to remand (DE 6 & 7) are GRANTED;

           2. Defendant 4P’s motion to dismiss (DE 5) is DENIED as moot; and

           3. This case shall be REMANDED to state court and STRICKEN from this

               Court's active docket.

       Dated February 12, 2021.




                                          Page 4 of 4
